Citation Nr: 1129859	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  08-04 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to higher initial ratings for asbestosis rated at 10 percent disabling from October 31, 2006, and 30 percent disabling from January 25, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1954 to July 1958.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision by the Department of Veterans Affairs (VA) regional office (RO) in Louisville, Kentucky.  In January 2011, the Board remanded the appeal for additional development.  In June 2011, the Veteran was awarded a higher rating of 30 percent as of January 25, 2011. This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

A claim for a total rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appeal was remanded in January 2011, in part, to provide the Veteran with a new VA examination that would take into account the increase in adverse symptomatology the appellant claimed he had had since his June 2007 pulmonary function test (PFT).  A few weeks later, the Veteran underwent a VA examination and PFTs were performed.  Although the examiner reported results following Diffusion Capacity of the Lung for Carbon Monoxide (DLCO) testing, this examination did not include his DLCO by the Single Breath Method (SB) in percent of predicted value after the use of a bronchodilator.  In addition,  maximum exercise capacity in ml/kg/min was not delineated in the report.  See 38 C.F.R. §§ 4.96(d)(4), 4.97, Diagnostic Code 6833 (2010). 
In light of the foregoing, the Board finds that a remand is required to obtain this missing information or to obtain another PFT to obtain this information if it cannot be obtained.  See 38 U.S.C.A. § 5103A(d) (West 2002) (the VCAA requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Similarly, a review of the record on appeal reveals that the June 2007 PFT also did not report the Veteran's maximum exercise capacity in ml/kg/min.  See 38 C.F.R. § 4.97, Diagnostic Code 6833.  Therefore, while the appeal is in remand status an attempt should be made to obtain this information if it is still available.  Id.

While the appeal is in remand status, any of the Veteran's contemporaneous treatment records that have not as yet been associated with the record should be obtained.  See 38 U.S.C.A. § 5103A(b).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  After obtaining all needed authorizations, the RO/AMC should obtain and associate with the claims file any contemporaneous treatment records from all private and VA facilities that have not been associated with the claims file.  If any of the pertinent records are not available, or if the search for the records yields negative results, that fact should clearly be documented in the claims file and the claimant notified in writing.  

2.  The RO/AMC should obtain and associate with the claims file the Veteran's maximum exercise consumption in ml/kg/min from the June 2007 PFT.  If this information is not available, that fact should clearly be documented in the claims file and the claimant notified in writing.  

3.  After undertaking the above development to the extent possible, the RO/AMC should obtain an addendum to the January 2011 VA examination by the same examiner or another qualified examiner if the January 2011 examiner is not available.  The claims file is to be provided to the examiner for review in conjunction with the addendum. The examiner must thereafter provide VA with the following information from the January 2011 PFT and examination:

What was the Veteran's DLCO(SB) in percent of predicted value after the use of a bronchodilator?

What was the Veteran's maximum oxygen consumption in ml/kg/min?

If the above information cannot be obtained from the January 2011 PFT, the Veteran must be provided with a new PFT to obtain this information as well as his current Forced Vital Capacity (FVC).

3.  Thereafter, the RO/AMC should readjudicate the claim.  Such reconsideration should take into account whether further "staged" ratings are appropriate.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

